Filed 7/26/22 Trebas v. Ahlin CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




DANIEL TREBAS,                                                                                C094810

                   Plaintiff and Appellant,                                       (Super. Ct. No. 34-2019-
                                                                                  00256877-CU-MC-GDS)
         v.

PAMELA AHLIN et al.,

                   Defendants and Respondents.




         Plaintiff Daniel Trebas was involuntarily committed and repeatedly had his
commitment extended, and was thus confined in state hospitals from 2004 into 2017.
During this time, he repeatedly, unsuccessfully, challenged his recommitment, opposing
petitions for extension of his commitment and filing petitions for writs of habeas corpus,
advancing several grounds to support his claims that his ongoing commitment was
improper. After his eventual release, plaintiff filed this action against defendants State
Department of State Hospitals and several officers to recover damages for injuries that


                                                             1
arose during his years of allegedly improper commitment. Defendants moved for
judgment on the pleadings. In connection with their motion, defendants requested
judicial notice of, among other things, court records from the proceedings in which
plaintiff opposed recommitment petitions and from his habeas corpus proceedings and
the pleadings in those proceedings. Plaintiff opposed defendants’ request for judicial
notice and filed a request for judicial notice of his own. The trial court granted
defendants’ request for judicial notice and granted in part and denied in part plaintiff’s
request for judicial notice. The court granted defendants’ motion for judgment on the
pleadings, concluding the entirety of this action is premised on the “foundational claim
that Plaintiff’s commitment was improper,” and that, based on the prior proceedings, the
doctrine of collateral estoppel barred relitigation of that issue.
       Plaintiff, in propria persona, appeals, asserting the trial erred in (1) granting
defendants’ request for judicial notice, (2) denying his request for judicial notice of
plaintiff’s exhibit H, (3) failing to follow applicable authority in its application of the
doctrine of collateral estoppel with regard to his cause of action for conspiracy to commit
fraud, (4) failing to appreciate the effect of defendants’ “stipulations,” (5) concluding that
collateral estoppel applied to his claims which were based on defendants’ failure to pay
proper wages, and (6) granting defendants’ motion for judgment on the pleadings without
leave to amend.
       We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
                                 First Amended Complaint
       Plaintiff was involuntarily committed and confined at Atascadero State Hospital
and Coalinga State Hospital from August 28, 2004, through March 17, 2017. According
to plaintiff, as of October 2005 or thereabouts, his diagnosed schizoaffective disorder, the
legal basis for his confinement, was documented as being in remission, triggering the



                                               2
mandatory provisions of Penal Code1 section 2968.2 Plaintiff asserted defendants
repeatedly failed to take required action to inspect state hospitals or otherwise ensure
defendants and their agents would comply with the provisions of section 2968, which, he
asserted, required the discontinuation of his treatment and his release from confinement.
He asserted defendants failed to ensure their agents complied with mandatory standards
calling for the release of committed persons once the basis for their confinement no
longer existed. Plaintiff also asserted defendants’ agent relied on an improper criterion in
continuing his confinement, specifically a different mental disorder than that used to
satisfy the initial commitment criteria. Plaintiff further asserted defendants failed to take
action to ensure patients would be provided continuity of care when transferred between
state hospitals. Additionally, plaintiff asserted defendants neglected their duty to ensure
persons who provided labor for the economic benefit of state hospitals were paid
minimum wages, including back wages due. In the operative first amended complaint,
plaintiff asserted causes of action to recover damages for negligence, false imprisonment,
financial dependent adult abuse, violation of the Unruh Civil Rights Act (Civ. Code, § 51
et seq.) and the Tom Bane Civil Rights Act (Civ. Code, § 52.1), human trafficking, and
conspiracy to commit fraud. He sought compensatory and punitive damages.
    Defendants’ Motion for Judgment on the Pleadings and Request for Judicial Notice
        Defendants filed a motion for judgment on the pleadings on the ground, among
others, that the entire action was barred by the doctrine of collateral estoppel. Defendants
asserted plaintiff was precluded from relitigating court orders that continued his




1       Further undesignated statutory references are to the Penal Code.
2      Section 2968 provides: “If the prisoner’s severe mental health disorder is put into
remission during the parole period, and can be kept in remission, the Director of State
Hospitals shall notify the Board of Parole Hearings and the State Department of State
Hospitals shall discontinue treating the parolee.”

                                              3
involuntary commitment. Defendants asserted that plaintiff in prior proceedings
previously raised and litigated the same issues as raised in this action. According to
defendants, plaintiff attacked his involuntary commitment by filing five habeas corpus
petitions between 2009 and 2016, requesting his immediate release pursuant to section
2968 on the ground that his mental disorder was in remission. However, the Court of
Appeal denied each petition, the Supreme Court denied review, plaintiff did not appeal
from the relevant orders, and they were thus final judgments.
       Defendants further asserted plaintiff filed numerous motions in the trial court
seeking dismissal of petitions to extend his commitment and seeking his immediate
release pursuant to section 2968. Plaintiff also argued his commitment could not
properly be extended based on a mental disorder different from that supporting his initial
commitment. According to defendants, the trial court rejected plaintiff’s arguments and
ordered plaintiff recommitted in 2013 and 2015. Plaintiff appealed, but, on his appeals,
he did not raise, and thus waived, the issue of section 2968. Defendants asserted that
plaintiff abandoned each appeal.
       Defendants asserted that, although in this action plaintiff seeks civil remedies, the
doctrine of collateral estoppel prevented him from relitigating issues adjudicated in his
recommitment proceedings and habeas corpus petitions. According to defendants,
plaintiff “cannot seek redress for the same alleged injury – improper involuntary
commitment – based on the same previously litigated issues.” Defendants continued: “In
his commitment proceedings and habeas petitions, [plaintiff] argued that . . . section 2968
required [the State Department of State Hospitals] to arrange for his immediate release;
that overlapping [commitment extension] petitions were improper; and that his
commitments could not be extended based on a diagnosis different than his initial
commitment. The trial courts consistently disagreed with him and ord ered his
recommitment. The appellate courts denied his habeas petitions on five occasions as
there were no grounds for releasing him. [Plaintiff] cannot now seek monetary

                                             4
compensation for the same injury based on the same theories after the courts rejected his
arguments. Such an award would undermine the numerous trial court and appellate court
orders upholding his commitment, and result in inconsistent judgments – precisely the
type of consequence that collateral estoppel was designed to avoid.”
       In support of their motion, defendants requested judicial notice of a number of
items, including trial court and Court of Appeal orders, plaintiff’s petitions for writs of
habeas corpus, petitions for extension of plaintiff’s commitment, plaintiff’s motions to
dismiss those petitions, related hearing transcripts and briefs, a government tort claim
filed by plaintiff, and a complaint and dismissal in a prior civil action. Defendants
asserted that, under Evidence Code section 452, subdivision (d), the trial court could take
judicial notice of the records of any court of this state. Defendants further asserted that,
under Evidence Code section 453, where a party requests judicial notice of any matter
specified in Evidence Code section 452 and provides notice to the adverse party, judicial
notice is compulsory.
                          Plaintiff’s Request for Judicial Notice
       Plaintiff opposed defendants’ motion for judgment on the pleadings, opposed their
request for judicial notice, and filed his own request for judicial notice. Among other
things, plaintiff sought judicial notice of exhibit H, a ruling of the Sacramento County
Superior Court granting the petitioner Victor Laramore’s petition for a writ of habeas
corpus.
                                      Tentative Ruling
       In a tentative ruling, the trial court granted defendants’ request for judicial notice.
The court noted the documents that were the subject of defendants’ request for judicial
notice were primarily court records subject to judicial notice pursuant to Evidence Code
section 452, subdivision (d). The trial court stated that it had taken judicial notice of
these documents as showing what issues plaintiff raised in prior proceedings, what issues
the courts addressed, and the courts’ rulings. The court further stated that, contrary to

                                              5
plaintiff’s contention, the documents did not contain disputed factual issues not properly
the subject of judicial notice.
        The trial court granted in part and denied in part plaintiff’s request for judicial
notice. In denying part of plaintiff’s request, the court noted: “Defendants’ discovery
responses are not Court records that are subject to judicial notice. . . . In any event even
if the Court took judicial notice of all the documents requested by Plaintiff, it would not
affect the ruling . . . .”
        The trial court granted defendants’ motion for judgment on the pleadings. After
reviewing the documents that were the subject of defendants’ request for judicial notice,
and plaintiff’s history of unsuccessful challenges in the courts to his involuntary
commitment, the trial court concluded: “[T]he issues present in the underlying
commitment trials, appeals and various habeas petitions are identical to the issues present
in the instant action. Specifically, the instant action is premised on the foundational
claim that Plaintiff’s commitment was improper. Indeed, Plaintiff alleges that
Defendants failed to comply with . . . [section] [2968] based on the claim that the
remission of his mental disorder required him to be immediately release[d], that he was
improperly re-committed based on a mental disorder that was different from the disorder
supporting his initial commitment and that he was improperly committed without a court
order while the District Attorney’s consolidated recommitment proceedings were
pending.” The court stated that these matters had been resolved against plaintiff
numerous times through motions, trials, habeas corpus petitions, and appeals. The court
also noted that, while plaintiff raised his contention pursuant to section 2968 in the trial
courts, he did not do so on his prior appeals from trial court decisions. However, he
could have raised the issue, and, by failing to do so, he waived it.
        The trial court granted defendants’ motion for judgment on the pleadings without
leave to amend. The court concluded there was “no amendment which could overcome
the collateral estoppel defect.”

                                               6
                          Oral Argument Before the Trial Court
       In oral argument before the trial court following issuance of the tentative ruling,
plaintiff asserted defendants had “erroneously argued that everything having to do with
the defendant[s’] questionable compliance with . . . [section] 2968 was already previously
decided in various court proceedings having to do with those recommitment orders.”
With regard to the documents that were the subject of defendants’ request for judicial
notice, plaintiff asserted defendants failed to follow the required procedures, defendants
failed to ask the court to take judicial notice of specific facts within those documents, and
even if the court properly granted defendants’ request for judicial notice, the documents
did not compel a result in their favor based on the nature of the underlying allegations,
specifically as to plaintiff’s claim of conspiracy to commit fraud.
       Second, plaintiff asserted the trial court erred in denying his request for judicial
notice of plaintiff’s exhibit H.
       Third, plaintiff asserted defendants had made various “stipulations” in their
memorandum in support of their motion for judgment on the pleadings, including that
their failure to release plaintiff in 2005, 2007, 2008, and 2013 caused him injury.
Plaintiff further asserted the injuries he suffered as a result of defendants’ failures to
comply with section 2968 could not have been addressed or remedied in prior
proceedings because he had not previously sought compensation for those injuries which
defendants “stipulated” he had suffered.
       Fourth, plaintiff noted the tentative ruling did not address his specific claim
concerning the improper withholding of wages, which was alleged in several of his
causes of action.
       Fifth, plaintiff asserted that, assuming the first amended complaint was amended
to eliminate all references to defendants’ acts and omissions in prior recommitment
proceedings, “there would still be sufficient elements of alleged facts needed to support
each and every cause of action.”

                                               7
       Defendants submitted on their papers.
                         The Order and Judgment Appealed From
       The trial court affirmed its tentative ruling. In a written order and judgment of
dismissal, the trial court granted defendants’ request for judicial notice and granted their
motion for judgment on the pleadings without leave to amend. The court stated that the
“entire action is barred by the doctrine of collateral estoppel because plaintiff is seeking
to re-litigate the numerous court orders that continued his involuntary commitment.” The
court dismissed the first amended complaint with prejudice and entered judgment in
defendants’ favor.
                                       DISCUSSION
                                               I
                         Defendants’ Request for Judicial Notice
       Plaintiff asserts the trial court improperly granted defendants’ request for judicial
notice. Plaintiff asserts defendants’ request did not comply with the requirements set
forth in California Rules of Court, rule 3.1113(k),3 and defendants failed to provide
quotes that would support their position. Plaintiff also asserts the material to be judicially
noticed did not contain that which defendants claimed it did, rendering the items subject
to factual dispute. We conclude plaintiff has not established the trial court abused its
discretion in granting defendants’ request for judicial notice.




3     Plaintiff’s brief erroneously refers to California Rules of Court, rule 3.113, which
does not exist, rather than rule 3.1113.

        Defendants assert plaintiff forfeited this contention by failing to assert it in his
papers before the trial court. However, plaintiff arguably raised the issue in his papers
and did raise it in argument before the trial court. We conclude plaintiff did not forfeit
the issue and address it on its merits.

                                               8
                        A. Requests for Judicial Notice Generally
       Under Evidence Code section 451, judicial notice shall be taken of, among other
things, the “decisional, constitutional, and public statutory law of this state . . . .” (Evid.
Code, § 451, subd. (a).) Under Evidence Code section 452, judicial notice may be taken
of records of any court of this state. (Evid. Code, § 452, subd. (d).) “ ‘This includes any
orders, findings of facts and conclusions of law, and judgments within court records.
[Citations.] However, while courts are free to take judicial notice of the existence of each
document in a court file, including the truth of results reached, they may not take judicial
notice of the truth of hearsay statements in decisions and court files.’ ” (In re Vicks
(2013) 56 Cal.4th 274, 314, quoting Lockley v. Law Office of Cantrell, Green, Pekich,
Cruz & McCort (2001) 91 Cal.App.4th 875, 882.) “We review judicial notice rulings for
abuse of discretion.” (Physicians Committee for Responsible Medicine v. Los Angeles
Unified School Dist. (2019) 43 Cal.App.5th 175, 182.)
                  B. Failure to Comply with California Rules of Court
       California Rules of Court, rule 3.1113(k), on which plaintiff relies, provides: “All
references to exhibits or declarations in supporting or opposing papers must reference the
number or letter of the exhibit, the specific page, and, if applicable, the paragraph or line
number.” Plaintiff does not refer us to any appellate case, nor have we found any in our
research, in which it was determined that a trial court abused its discretion in granting a
request for judicial notice based on a failure to comply with California Rules of Court,
rule 3.1113(k). Nor could we conclude plaintiff here suffered any appreciable prejudice
as a result of any failure by defendants to properly reference documents in compliance
with the rule. Plaintiff’s contention that the trial court’s determination to grant
defendants’ request for judicial notice constituted prejudicial error on this ground is
without merit.
       As plaintiff emphasizes, before the trial court, he asserted that “[o]ther courts have
determined that these same types of omissions and errors” in failing to include page and

                                               9
line numbers “were grounds for not granting judicial notice.” In support of this
contention, he referred to Sosinsky v. Grant (1992) 6 Cal.App.4th 1548 (Sosinsky), as he
does on appeal, although without analysis or citation to a particular page or passage from
that case. Sosinsky presented the issue of whether, in considering a summary judgment
motion under Code of Civil Procedure section 437c, “a court may properly take judicial
notice of the truth of factual findings made by a judge who sat as a trier of fact in a
previous case.” (Sosinsky, at p. 1551.) However, relevant to plaintiff’s particular
contention, the court in Sosinsky stated that the appellants’ “failure to expressly request
the court to take judicial notice of any particularly identified ‘fact’ or ‘facts,’ and their
failure to particularly identify, in their Code of Civil Procedure section 437c, subdivision
(b) response, any particular factual finding by the trial judge in [the previous case] which
they wanted the superior court to take judicial notice of the truth of, are two omissions
which by themselves might, in this case, possibly justify the granting of the
[respondents’] summary judgment motion.” (Id. at p. 1563, fn. omitted.) However,
Sosinsky did not hold that the appellants’ failures in this regard warranted granting the
respondents’ summary judgment motion. Instead, the court determined that “judicial
notice could not properly be taken of the truth of the factual findings of the trial judge in
[the previous] case . . . .” (Ibid.) Sosinsky does not stand for the proposition that failure
to include page and line numbers in reference to exhibits in compliance with California
Rules of Court, rule 8.1113(k) necessarily warrants the denial of a request for judicial
notice. Under the circumstances of this case, we conclude the trial court did not abuse its
discretion in granting defendants’ request for judicial notice notwithstanding any failure
to comply with that rule.
       Nor did the court abuse its discretion based on defendants’ failure to provide
quotes, a claim of error for which plaintiff offers neither analysis nor authority. (See
generally Del Real v. City of Riverside (2002) 95 Cal.App.4th 761, 766 [“It is the
appellant’s burden to demonstrate the existence of reversible error.”]; In re S.C. (2006)

                                               10
138 Cal.App.4th 396, 408 [“To demonstrate error, appellant must present meaningful
legal analysis supported by citations to authority and citations to facts in the record that
support the claim of error. [Citations.] When a point is asserted without argument and
authority for the proposition, ‘it is deemed to be without foundation and requires no
discussion by the reviewing court.’ ”].)
                   C. Contested Matters Subject to Factual Dispute
       Plaintiff asserts defendants’ request for judicial notice involved documents, the
contents of which were subject to factual dispute. The truth or falsity of the facts at issue
in the prior proceedings was not at issue or considered by the trial court. Rather, the trial
court took judicial notice of the subject documents to determine what issues were raised,
addressed, and ruled upon in the prior proceedings for purposes of determining whether
collateral estoppel potentially applied. (See, e.g., Barker v. Hull (1987) 191 Cal.App.3d
221, 227 [“the trial court had sufficient undisputed facts before it, which were appropriate
subjects of judicial notice, to support the conclusion that the issues involved were
identical and that Barker fully presented the issue in the prior case, was given the
opportunity to obtain all available evidence, and that the issue was, therefore, actually
litigated and determined in the prior action”].)
       Insofar as plaintiff’s contention is that what was actually raised, litigated, and
decided in those prior proceedings was factually disputed, we cannot agree. Plaintiff in
his briefing seems to primarily assert that in one of the prior proceedings, on August 22,
2013, memorialized in exhibit K, the trial court did not actually make a determination on
his contention that he was entitled to immediate release pursuant to section 2968. Thus,
whether such a determination was made, as asserted by defendants, was a contested
matter before the trial court. Plaintiff’s contention is without merit. In the August 22,
2013, proceeding, plaintiff raised his contention that he was entitled to immediate release
pursuant to section 2968, and, following a lengthy discussion, the court stated, “I’m not
ordering immediate release.” In any event, even if that court did not make a

                                              11
determination on plaintiff’s contentions concerning section 2968, any abuse of discretion
in considering exhibit K for the purpose of concluding the issue revolving around that
section was actually litigated and necessarily decided by the court was harmless under
any standard. Even if we were to assume the issue involving section 2968 was not
actually decided in that proceeding on that date, the issue was clearly raised and decided
in any number of other proceedings.
                                              II
                          Plaintiff’s Request for Judicial Notice
       Plaintiff asserts the trial court improperly denied his request for judicial notice of
plaintiff’s exhibit H. Defendants respond that plaintiff’s argument is “unavailing”
because the trial court expressly concluded that, even if it considered plaintiff’s materials,
this would not change its determination.
       Plaintiff’s exhibit H was an April 2009 Sacramento County Superior Court ruling
on petitioner Victor Laramore’s petition for a writ of habeas corpus. An order to show
cause issued in that matter directed the parties to brief the following issue: “Does equal
protection require that petitioner receive the same protections under . . . [section] 2968 as
are received by [mentally disordered offenders] still on parole, and if so, does that entitle
petitioner to an order requiring the Department of Mental Health to immediately cease
treatment of him and to release him forthwith?” The court granted the petition,
concluding that equal protection required that section 2968 apply even when a mentally
disordered offender is no longer on parole and that the petitioner was therefore entitled to
immediate release pursuant to section 2968, although the court stayed the effect of its
order to afford the respondents the opportunity to obtain a stay from a reviewing court.
       Whether or not the trial court properly denied plaintiff’s request for judicial notice
of exhibit H, plaintiff suffered no prejudice as a result. As we discuss in part III of the
Discussion, the trial court determined plaintiff’s entire action was barred by the doctrine
of collateral estoppel. In part, the court determined plaintiff had previously, repeatedly,

                                              12
raised his claim that, pursuant to section 2968, he had been entitled to immediate release
from involuntary confinement in the state hospital. Finding the claim that plaintiff’s
commitment was improper to be a “foundational claim” to this action, the trial court
determined this action was barred by collateral estoppel. The Sacramento Superior
Court’s 2009 application of section 2968 in a writ proceeding involving another
individual is wholly irrelevant to, and could not affect, the trial court’s determination here
that collateral estoppel barred plaintiff’s complaint. The trial court was concerned with
whether the issue of section 2968 had previously been raised and decided, not the proper
application of that section. Accordingly, whether or not the court abused its discretion in
denying plaintiff’s request for judicial notice of plaintiff’s exhibit H, plaintiff suffered no
prejudice as a result.
       Plaintiff asserts that the trial court also improperly denied his request for judicial
notice of defendants’ discovery responses. As plaintiff raises this contention for the first
time in his reply brief, we will not consider it. “ ‘ “Obvious considerations of fairness in
argument demand that the appellant present all . . . points in the opening brief. To
withhold a point until the closing brief would deprive the respondent of [the] opportunity
to answer it or require the effort and delay of an additional brief by permission. Hence
the rule is that points raised in the reply brief for the first time will not be considered,
unless good reason is shown for failure to present them before.” ’ ” (Reichardt v.
Hoffman (1997) 52 Cal.App.4th 754, 764, quoting Neighbours v. Buzz Oates Enterprises
(1990) 217 Cal.App.3d 325, 335, fn. 8; accord, Allen v. City of Sacramento (2015)
234 Cal.App.4th 41, 52.)
                                               III
       Collateral Estoppel and the Conspiracy to Commit Fraud Cause of Action
       Plaintiff asserts the trial court prejudicially erred in failing “to follow legal
authorities regarding collateral estoppal [sic] not applying to new claims of fraud.”
Plaintiff asserts that the authority on which he relied in the trial court and on which he

                                               13
relies on appeal “clearly show[s] that [his] cause of action for conspiracy to commit fraud
was a distinct and separate issue that did not fall under the collateral estoppel grounds for
dismissal.”
              A. Standard of Review and the Doctrine of Collateral Estoppel
       “Since a motion for judgment on the pleadings (formerly nonstatutory, now
codified at Code Civ. Proc., § 438) is the equivalent of a demurrer with the same purpose
and effect, the same rules apply.” (Davis v. Ross (2019) 39 Cal.App.5th 627, 629.) A
demurrer tests the sufficiency of the complaint as a matter of law, and it raises only
questions of law. (Code Civ. Proc., § 589, subd. (a).) “We review a trial court’s decision
to sustain a demurrer for an abuse of discretion.” (Zipperer v. County of Santa Clara
(2005) 133 Cal.App.4th 1013, 1019.) “ ‘ “ ‘We treat the demurrer as admitting all
material facts properly pleaded, but not contentions, deductions or conclusions of fact or
law. [Citation.] We also consider matters which may be judicially noticed.’ [Citation.]
Further, we give the [complaint] a reasonable interpretation, reading it as a whole and its
parts in their context.” ’ ” (Finch Aerospace Corp. v. City of San Diego (2017)
8 Cal.App.5th 1248, 1251-1252; accord, Davis v. Ross, at p. 629 [same rules apply on
motion for judgment on the pleadings].) “In reviewing an order sustaining a demurrer,
we examine the operative complaint de novo to determine whether it alleges facts
sufficient to state a cause of action under any legal theory.” (T.H. v. Novartis
Pharmaceuticals Corp. (2017) 4 Cal.5th 145, 162.)
       “The law of preclusion helps to ensure that a dispute resolved in one case is not
relitigated in a later case.” (Samara v. Matar (2018) 5 Cal. 5th 322, 326.) “We now refer
to ‘claim preclusion’ rather than ‘res judicata’ [citation], and use ‘issue preclusion’ in
place of ‘direct or collateral estoppel.’ [Citations.]”4 (Ibid., fn. omitted.) “Issue



4       Here we use the term “collateral estoppel” as that is the term employed by the
parties and the trial court throughout these proceedings.

                                              14
preclusion . . . prevents ‘relitigation of previously decided issues,’ rather than causes of
action as a whole. [Citation.] It applies only ‘(1) after final adjudication (2) of an
identical issue (3) actually litigated and necessarily decided in the first suit and
(4) asserted against one who was a party in the first suit or one in privity with that
party.’ ” (Id. at p. 327.)
                 B. The Conspiracy to Commit Fraud Cause of Action
       In the seventh cause of action, to recover damages for conspiracy to commit fraud,
plaintiff asserted that, between August 2004 and March 2017, defendants conspired to
commit fraud by concealing the fact that plaintiff and other patients at Atascadero State
Hospital who were confined “under the same commitment scheme” were paid
significantly less in hourly wages compared to other similarly situated individuals at
other hospitals, resulting in lost wages. He further alleged that, during the same time
frame, defendants conspired to commit fraud based on their failure to comply with the
mandatory provisions of section 2968 and conceal their noncompliance. Lastly, plaintiff
asserted that, again during the same time frame, defendants conspired to commit fraud in
their policies and procedures involved in transferring patients between state hospitals
which, in plaintiff’s case, resulted in “prolonged unjust confinement and lack of
continuity of treatment (which continuity of treatment would have shown that treatment
had been completed and release was overdue).”
                                         C. Analysis
       We agree, as a general matter, with the trial court’s conclusion that the “instant
action is premised on the foundational claim that Plaintiff’s commitment was improper.”
Specifically with regard to the conspiracy to commit fraud cause of action, the claim
addressing section 2968 clearly depended on his foundational claim that he was wrongly
confined and that defendants acted improperly in refusing to release him as he asserted
was required under section 2968. His claim addressed to his transfer between hospitals
also depended on the foundational claim that his confinement was improper. As stated,

                                              15
the alleged harm resulting from the transfer included “prolonged unjust confinement and
lack of continuity of treatment (which continuity of treatment would have shown that
treatment had been completed and release was overdue).” (Italics added.) Plaintiff’s
wage claim too was dependent upon the foundational claim that he was wrongfully
confined at all relevant times. In the seventh cause of action, plaintiff expressly
incorporated all prior paragraphs of the complaint. Among other things, those prior
paragraphs repeatedly alleged defendants violated plaintiff’s rights and committed a
variety of torts based on his repeated recommitment and defendants’ failure to ensure his
release, which he asserted was required, including under section 2968. Specifically
relevant to the wage claim, the complaint described submitting a claim pursuant to
Government Code section 905, alleging, among other things, that defendants refused “to
provide legally required minimum-wage compensation, including back-pay
reimbursements, for work Plaintiff performed for a state hospital while Plaintiff was not
subject to punitive conditions of confinement or criminal liabilities, nor otherwise legally
detained (as specified, in part, under . . . [section] 2968 and constitutional
provisions . . . .” He also alleged, in the third cause of action based on financial
dependent adult abuse, similar minimum wage and back wages allegations, and asserted
that, at the relevant times, he was “not serving any prison sentence nor parole term, nor
was otherwise under any court-ordered confinement.” In the fifth cause of action, based
on human trafficking, plaintiff asserted he was forced to work while not being paid
minimum wages as a result of being involuntarily confined through abuse of the legal
process. The same cause of action alleged plaintiff was subjected to forced service as a
result of being confined at the state hospitals after he demonstrated he was entitled to
release. We conclude plaintiff’s wage claim, too, was premised on his foundational claim
that he was improperly confined. However, the issue of plaintiff’s alleged improper and
unjust confinement had been litigated repeatedly in the prior recommitment trials,



                                              16
appeals, and habeas corpus proceedings. We now turn to the specific claims of error
plaintiff raises in asserting the trial court failed to follow applicable authority.
       In asserting the trial court failed to follow applicable legal authority on the issue of
collateral estoppel not applying to his conspiracy to commit fraud claim, plaintiff relies
on Flores v. Arroyo (1961) 56 Cal.2d 492 (Flores), and Corral v. State Farm Mutual
Auto. Ins. Co. (1976) 92 Cal.App.3d 1004 (Corral). Plaintiff asserts these “authorities
clearly show that the plaintiff’s cause of action for conspiracy to commit fraud was a
distinct and separate issue that did not fall under the collateral estoppel grounds for
dismissal.”
       Addressing whether plaintiff’s reliance on Flores is warranted requires a detailed
explanation of the circumstances of that case. In Flores, the plaintiff, who was nonparty
Frank Flores’s first wife, sued the defendant, who was Flores’s second wife. (Flores,
supra, 56 Cal.2d at p. 494.) After the plaintiff and Flores separated but before the
plaintiff filed for divorce, Flores purchased certain real property with community
property funds and placed the property in the defendant’s name. (Ibid.) After the
plaintiff filed for divorce, she and Flores entered into a property settlement agreement,
but the real property at issue was not disclosed in that agreement. (Ibid.) Subsequently, a
final decree of divorce was entered in the divorce between the plaintiff and Flores, after
which Flores married the defendant. (Ibid.) When the defendant and Flores subsequently
divorced, that judgment of divorce “quieted the title of defendant, as against . . . Flores, to
the real property.” (Ibid.) The plaintiff filed an action against the defendant seeking a
trust to the real property and an accounting. (Ibid.) The defendant demurred, relying on,
among other things, res judicata based on the plaintiff’s divorce from Flores and on her
own divorce from Flores, and the trial court sustained the demurrer after taking judicial
notice of the judgments in both divorce actions. (Ibid.)
       The Supreme Court reversed. (Flores, supra, 56 Cal.2d at p. 497.) First, in
considering whether the complaint stated a cause of action, the Supreme Court noted the

                                               17
allegations, among others, that, while the plaintiff and Flores were still married, Flores
and the defendant conceived of a scheme to purchase the real property with community
property and take it in the defendant’s name to fraudulently conceal it from the plaintiff;
that, in the plaintiff’s divorce action against Flores, Flores, at the defendant’s urging,
represented that the property settlement agreement set forth all of the community
property owned by Flores and the plaintiff; that the subject real property was not in the
property settlement agreement; that the plaintiff relied on Flores’s representations; that
the “ ‘plaintiff was thereby prevented from litigating the question of her rights in and to
said . . . real property’ ”; and that “ ‘by reason of the fraud and concealment of defendant
and . . . Flores . . . plaintiff agreed to the said property settlement agreement and the same
was submitted to the Court and made a part of the decree in said divorce action.’ ” (Id. at
pp. 495-496.) As for whether the complaint stated a cause of action, the Supreme Court
concluded, “it is clear that a cause of action for extrinsic fraud was alleged by plaintiff
against defendant and that the action was not barred by plaintiff’s judgment of divorce
from . . . Flores.” (Id. at p. 496.) The Supreme Court further concluded the trial court
properly took judicial notice of the judgment of divorce between the defendant and
Flores. (Id. at pp. 496-497.) Finally, the Supreme Court concluded: “In the present case
the complaint alleges extrinsic fraud committed by defendant and . . . Flores in depriving
plaintiff of her interest in the property involved. These allegations are sufficient to
constitute defendant an involuntary trustee for the benefit of plaintiff under the terms of
section 2224 of the Civil Code, there being no showing of another and better right thereto
in defendant. Under the circumstances, the judgment in defendant’s divorce action
quieting her title to the property as against . . . Flores, the other alleged defrauding
party, can be regarded only as a step in the execution of the alleged plan and hence no
bar to the present action.” (Id. at p. 497, italics added.)
       Plaintiff relies on Flores for the proposition that “even if judicial notice of prior
court records is granted for what could otherwise be a dismissal based on collateral

                                              18
estoppel, when the complaint also alleges a conspiracy to commit fraud the prior court
records become, if anything, non-dispositive elements within the alleged conspiracy, and
are not grounds for dismissal based on collateral estoppel.” He emphasizes the language
from Flores italicized ante.
       Flores does not stand for the proposition that, wherever collateral estoppel may
otherwise apply, it does not apply to a claim alleging a conspiracy to commit fraud
merely based on the nature of such a claim. In Flores, the defendant’s judgment of
divorce from Flores, quieting her title to the property as against Flores, could not have
preclusive effect on the plaintiff’s claims against the defendant because the plaintiff was
not a party to the action, or in privity with a party thereto, and she had no opportunity to
address the issues raised therein. (See Samara v. Matar, supra, 5 Cal. 5th at p. 327.) Nor
was the issue that was raised in the plaintiff’s action against the defendant—the
defendant’s role in the fraudulent use of the plaintiff’s and Flores’s community property
to purchase real property and then conceal it from the plaintiff in the defendant’s name,
or, in more simple terms, the plaintiff’s rights in the subject real property—identical to an
issue actually litigated and necessarily decided in either divorce action. (See ibid.) The
circumstances in Flores are entirely unlike those at issue here. Under the circumstances
of this case, we agree with the trial court that collateral estoppel applies, and plaintiff’s
cause of action based on conspiracy to commit fraud is not insulated from that preclusive
effect. Flores provides no support for plaintiff’s contentions.
       Plaintiff relies on Corral, supra, 92 Cal.App.3d 1004, for the proposition that a
subsequent action raising new issues of alleged fraud should not be barred by collateral
estoppel. In Corral, in the language on which plaintiff relies, the court, discussing
collateral estoppel, stated: “The determinative question is whether there is an identity of
the causes of action and issues involved in the arbitration proceeding and the bad faith
action. Manifestly there is not.” (Id. at p. 1011.) Not included in plaintiff’s argument is
the court’s recitation of the issues raised in the two actions, which we need not reproduce

                                              19
here, and its conclusion as to collateral estoppel that “[a] mere recitation of the issues
encompassed within the two proceedings makes clear that they are not the same . . . and
that collateral estoppel will not preclude the bad faith action” based on the arbitration
proceeding. (Id. at p. 1012, fn. omitted.)
       Here, we have concluded that collateral estoppel bars plaintiff’s action, including
the cause of action premised on conspiracy to commit fraud, because the foundational
issue of plaintiff’s alleged improper confinement has repeatedly been litigated and
decided against him in prior proceedings. Nothing in Corral undermines that conclusion.
       We do not agree with plaintiff that these two authorities demonstrate that his cause
of action for conspiracy to commit fraud “was a distinct and separate issue that did not
fall under the collateral estoppel grounds for dismissal.”5
                                              IV
                            Effect of Defendants’ “Stipulations”
       Plaintiff asserts that the trial court “prejudicially ignored how defendants’
stipulation to plaintiff’s injuries negated defendants’ claim that collateral estoppal [sic]
called for dismissal.” For this proposition, plaintiff relies on language from defendants’
memorandum of points and authorities in support of their motion for judgment on the
pleadings. In the portion cited, summarizing plaintiff’s allegations for the purpose of



5       Plaintiff’s contention, in his reply brief, that his allegations of conduct occurring in
2020 demonstrate that the conspiracy to commit fraud cause of action cannot be the
subject of collateral estoppel based on rulings addressing matters extending only into
2017 is without merit. Plaintiff’s allegation that, in discovery responses in February
2020, defendants “furthered the conspiracy” in completing interrogatories does not
undermine the conclusion that the conspiracy as alleged was dependent upon, among
other things, the allegations that plaintiff was wrongfully confined, and that foundational
element was properly the subject of collateral estoppel. Plaintiff’s contention that the
allegation that defendants failed to comply with the mandatory provisions of section 2968
as late as 2019 fares no better, as it even more directly raises an issue that had been
decided against plaintiff repeatedly in prior proceedings.

                                              20
asserting that plaintiff did not timely file a government claim and therefore his claims
were barred, defendants referred to when plaintiff’s “injury began” as the result of a
particular doctor’s alleged “fail[ure] to release” plaintiff from commitment, and which
failure was repeated over several years. Relying on this language, plaintiff asserted in the
trial court, and maintains on appeal, that defendants “acknowledged that the plaintiff had
suffered injuries on numerous occasions.”
       Defendants’ statements are not stipulations or admissions. Defendants were
merely setting forth plaintiff’s allegations in asserting that plaintiff failed to timely file
his claim under the Government Claims Act. These statements did not have the effect of
stipulating that plaintiff had indeed suffered any injury or that defendants or their agents
improperly failed to release him, and plaintiff’s argument to the contrary is without merit.
       Plaintiff also asserts defendants did not contest his claim that they each could be
held liable for his injuries. In the first amended complaint, plaintiff made allegations as
to each defendant consistent with or similar to the following: “Plaintiff is informed,
believes, and thereon also claims that Defendant Department of State Hospitals may be
held liable for the actions and/or omissions of the other named Defendants being, in part,
as Defendant Department of State Hospitals was, at all times relevant to the claims
presented herein, a co-fiduciary with and/or co-conspirator with the other
Defendant(s) . . . .” In his declaration in opposition to defendants’ motion for judgment
on the pleadings, plaintiff asserted defendants failed to deny these allegations in their
motion. Plaintiff further notes defendants did not deny these allegations in their reply or
in oral argument before the trial court. Thus, plaintiff asserts defendants stipulated to or
admitted these allegations.
       In reviewing the granting of a motion for judgment on the pleadings, all
“ ‘ “properly pleaded, material facts are deemed true, but not contentions, deductions, or
conclusions of fact or law.” ’ ” (Travelers Property Casualty Co. of America v. Engel
Insulation, Inc. (2018) 29 Cal.App.5th 830, 834.) Even if taken as true, or even if

                                               21
admitted by defendants, plaintiff’s allegations would only establish that defendants may
be held liable for actions or omissions of other defendants as cofiduciaries or
coconspirators in the event grounds for liability were established. Any failure to deny
these specific allegations did not constitute a blanket admission or stipulation to liability.
Moreover, such statements would constitute conclusions of fact or law, which would not
be deemed true in considering a motion for judgment on the pleadings. (Ibid.)
       Plaintiff’s characterizations of these matters as “defendants’ stipulations by way of
admissions,” “admission of facts,” and failure to contest matters of law are inaccurate and
misleading. Contrary to plaintiff’s contentions, the trial court did not fail to appreciate
the significance of defendants’ stipulations; defendants did not make any stipulations.
                                              V
                    Claims Alleging Failure to Pay Proper Wages Due
       Plaintiff asserts the trial court erred in dismissing causes of action to which the
collateral estoppel rationale for dismissal was not applicable. Specifically, he asserts his
claim based on defendants’ failure to pay proper wages, which was asserted in several of
his causes of action, was still viable notwithstanding the court’s determination that
collateral estoppel applied. Defendants respond that the trial court properly found that all
allegations in the first amended complaint were premised on the foundational claim that
plaintiff’s commitment was improper.
       We have addressed this contention in part III of the Discussion, in discussing the
conspiracy to commit fraud cause of action. Based on our understanding of plaintiff’s
claims addressed to insufficient wages and back wages owed as set forth in his first
amended complaint, they are thoroughly dependent upon the foundational claim that he
was wrongfully confined at all relevant times. Those foundational claims are barred by
collateral estoppel. Accordingly, the wage claims are as well.




                                              22
                                             VI
                                 Denial of Leave to Amend
       Plaintiff asserts the trial court abused its discretion in granting defendants’ motion
for judgment on the pleadings without leave to amend. He asserts he could amend the
complaint to omit actions pertaining to recommitment proceedings and expand on how
defendants were liable for breaching their administrative duties as separate and distinct
from recommitment proceedings. However, he also goes on to state that these matters
“could have been further explained by stating that on all of the occasions where the
plaintiff had been injured by not being properly released in a timely manner, at various
intervals of times thereafter [a named nonparty] (as co-fiduciary and co-conspirator with
the defendants) acted to conceal those periods of injurious false imprisonment through his
subsequent involvement in assertions that the plaintiff should continue to be involuntarily
confined.” Based on these statements, plaintiff has not satisfied his burden of proving
amendment could overcome the collateral estoppel defect; that the allegations in the
operative complaint are not based on the foundational claim that he was wrongfully
confined.
       “Where the demurrer was sustained without leave to amend, we consider whether
the plaintiff could cure the defect by an amendment. The plaintiff bears the burden of
proving an amendment could cure the defect.” (T.H. v. Novartis Pharmaceuticals Corp.,
supra, 4 Cal.5th at p. 162.) We agree with the trial court that the doctrine of collateral
estoppel bars plaintiff’s claims. We further agree with the trial court that there “is no
amendment which could overcome the collateral estoppel defect.” As such, the trial
court properly granted defendants’ motion for judgment on the pleadings without leave to
amend.




                                             23
                                      DISPOSITION
       The order and judgment of dismissal is affirmed. Defendants shall recover their
costs on appeal. (Cal. Rules of Court, rule 8.278(a)(1), (2).)



                                                   /s/
                                                  HOCH, J.



We concur:



 /s/
MAURO, Acting P. J.



 /s/
RENNER, J.




                                             24